DETAILED ACTION
Claims 1-2, 4, 6-11, and 13-20 pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 06/18/2021 have been fully considered but they are not persuasive. 

In light of the current amendments made to claim 1, the 35 U.S.C. 112(b) rejection introduced within the most recent Office action has been withdrawn.

Examiner respectfully notes that claim 1 (and, similarly claim 9), reciting “…wherein the wellbore includes a lateral section that includes a gas collecting region…” is broad in nature in which a wellbore inherently introduces “region(s)” (i.e. .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2011/0278015 A1 (i.e. Mazzanti).

In regards to claim 1, Mazzanti discloses: A gas mitigation system (as shown in figures 3-4 and 7-9) for controlling the amount of gas that reaches a submersible pumping system (comprising 5, 11) deployed in a wellbore (abstract introduces an artificial lift system which removes reservoir fluids from a wellbore), wherein the wellbore includes a lateral section that includes a gas collecting region (Examiner notes that the limitation is broad in nature in which a wellbore inherently introduces regions to collect oil and/or gas; furthermore, the lateral section of the wellbore is introduced within figure 3), the gas mitigation system comprising: 
	a well zone isolation device (14) disposed in the wellbore upstream from the submersible pumping system (as shown in figures 3 & 10), wherein the well zone isolation device has an upstream side (side comprising element 7 as shown in figure 3) and a downstream side (side comprising element 16 as shown in figure 3); 
	a back pressure control module (comprising 34, 38) configured to increase gas pressure on the upstream side of the well zone isolation device (paragraph [0052] introduces “…when actuated, valve 35 opens, compressed gas 33 flows through actuated valve 35 and travels through flow line 32 and into tubing 1 to become injection gas 16. The injection gas 16 travels down tubing 1 to internal gas lift valve 15, which is normally closed thereby preventing the flow of injection gas 16 down tubing 1. A sufficiently high pressure in tubing 1 above internal gas lift valve 15 opens internal gas lift valve 15 and allows the passage of injection gas 16 through internal gas lift valve 15. The injection gas 16 then enters the inner tubing 21, and eventually commingles with reservoir fluids 7 to become commingled fluids 18, and the process begins again”); 
	a gas vent line (of 1 and/or 21; the venting of the gas is introduced in light of the fluid flow arrows 18, 41) extending from the back pressure control module through the well zone isolation device (as shown in figure 3), wherein the back pressure control module is configured to maintain the gas collecting region of the wellbore adjacent the upstream side of the well zone isolation device (paragraph [0052] introduces “…when actuated, valve 35 opens, compressed gas 33 flows through actuated valve 35 and travels through flow line 32 and into tubing 1 to become injection gas 16. The injection gas 16 travels down tubing 1 to internal gas lift valve 15, which is normally closed thereby preventing the flow of injection gas 16 down tubing 1. A sufficiently high pressure in tubing 1 above internal gas lift valve 15 opens internal gas lift valve 15 and allows the passage of injection gas 16 through internal gas lift valve 15. The injection gas 16 then enters the inner tubing 21, and eventually commingles with reservoir fluids 7 to become commingled fluids 18, and the process begins again”; furthermore, Examiner notes that gas can also be established within the hydrocarbons from the influx of the formation fluids); 
	a gas intake (of 1) deployed in the gas collecting region upstream from the well zone isolation device (as shown in figure 3), wherein the gas intake comprises: 
	a liquid line aperture (of element 1 passing through port of 14, as shown in figures 3 & 10); and 
	a gas intake port (of element 1 passing through port of 14, as shown in figures 3 & 10) above the liquid line aperture (figure 3 introduces a plurality of ports for intake of gas and/or liquid), wherein the gas vent line passes through the gas intake port to connect the back pressure control module to the gas collecting region (as shown in figure 3); and 
	a liquid intake line (of 1) extending through the well zone isolation device (as shown in figures 3 & 10) and the liquid line aperture of the gas intake from an area of (as shown in figures 3 & 10).

In regards to claim 7, Mazzanti further discloses: a pressure sensor configured to detect the pressure in the gas vent line (paragraph [0052] introduces “…compressed gas 33 then travels through flow line 32 which is connected to actuated valve 35. This actuated valve 35 opens and closes depending on either time or pressure realized in surface tank 34. When actuated, valve 35 opens, compressed gas 33 flows through actuated valve 35 and travels through flow line 32 and into tubing 1 to become injection gas 16. The injection gas 16 travels down tubing 1 to internal gas lift valve 15, which is normally closed thereby preventing the flow of injection gas 16 down tubing 1. A sufficiently high pressure in tubing 1 above internal gas lift valve 15 opens internal gas lift valve 15 and allows the passage of injection gas 16 through internal gas lift valve 15. The injection gas 16 then enters the inner tubing 21, and eventually commingles with reservoir fluids 7 to become commingled fluids 18, and the process begins again”).

In regards to claim 8, Mazzanti further discloses: wherein the back pressure control module is configured to automatically adjust the pressure in the gas vent line in response to signals produced by the pressure sensor (paragraph [0052] introduces “…compressed gas 33 then travels through flow line 32 which is connected to actuated valve 35. This actuated valve 35 opens and closes depending on either time or pressure realized in surface tank 34. When actuated, valve 35 opens, compressed gas 33 flows through actuated valve 35 and travels through flow line 32 and into tubing 1 to become injection gas 16. The injection gas 16 travels down tubing 1 to internal gas lift valve 15, which is normally closed thereby preventing the flow of injection gas 16 down tubing 1. A sufficiently high pressure in tubing 1 above internal gas lift valve 15 opens internal gas lift valve 15 and allows the passage of injection gas 16 through internal gas lift valve 15. The injection gas 16 then enters the inner tubing 21, and eventually commingles with reservoir fluids 7 to become commingled fluids 18, and the process begins again”; Examiner notes that the pressure sensor of 15 allows for the element to actuate automatically once a certain pressure threshold is reached, adjusting the pressure within the tubing). 

In regards to claim 9, Mazzanti discloses: A wellbore production system (as shown in figures 3-4 and 7-9) configured to efficiently produce liquid hydrocarbons from a wellbore (abstract introduces an artificial lift system which removes reservoir fluids from a wellbore), wherein the wellbore includes a lateral section that includes a gas collecting region (Examiner notes that the limitation is broad in nature in which a wellbore inherently introduces regions to collect oil and/or gas; furthermore, the lateral section of the wellbore is introduced within figure 3), the wellbore production system comprising: 
	a submersible pumping system (comprising 5, 11) deployed in the wellbore (as shown in figures 3-4 and 7-9); and 
	a gas mitigation system (as shown in figures 3-4 and 7-9) comprising: 
(14) disposed in the wellbore upstream from the submersible pumping system (as shown in figures 3 & 10), wherein the well zone isolation device has an upstream side (side comprising element 7 as shown in figure 3) and a downstream side (side comprising element 16 as shown in figure 3); 
	a gas intake (of 1) deployed in the gas collecting region of the wellbore upstream from the well zone isolation device (as shown in figure 3); 
	a back pressure control module (comprising 34, 38) configured to increase gas pressure in the gas collecting region on the upstream side of the well zone isolation device (paragraph [0052] introduces “…when actuated, valve 35 opens, compressed gas 33 flows through actuated valve 35 and travels through flow line 32 and into tubing 1 to become injection gas 16. The injection gas 16 travels down tubing 1 to internal gas lift valve 15, which is normally closed thereby preventing the flow of injection gas 16 down tubing 1. A sufficiently high pressure in tubing 1 above internal gas lift valve 15 opens internal gas lift valve 15 and allows the passage of injection gas 16 through internal gas lift valve 15. The injection gas 16 then enters the inner tubing 21, and eventually commingles with reservoir fluids 7 to become commingled fluids 18, and the process begins again”); 
	a gas vent line (of 1 and/or 21; the venting of the gas is introduced in light of the fluid flow arrows 18, 41) extending from the back pressure control module through the well zone isolation device and the gas intake (as shown in figure 3), wherein the back pressure control module is configured to maintain the gas collecting region adjacent the gas intake (paragraph [0052] introduces “…when actuated, valve 35 opens, compressed gas 33 flows through actuated valve 35 and travels through flow line 32 and into tubing 1 to become injection gas 16. The injection gas 16 travels down tubing 1 to internal gas lift valve 15, which is normally closed thereby preventing the flow of injection gas 16 down tubing 1. A sufficiently high pressure in tubing 1 above internal gas lift valve 15 opens internal gas lift valve 15 and allows the passage of injection gas 16 through internal gas lift valve 15. The injection gas 16 then enters the inner tubing 21, and eventually commingles with reservoir fluids 7 to become commingled fluids 18, and the process begins again”; furthermore, Examiner notes that gas can also be established within the hydrocarbons from the influx of the formation fluids); and 
	a liquid intake line (of 1) extending through the well zone isolation device (as shown in figures 3 & 10) and gas intake from an area of the wellbore adjacent the downstream side of the well zone isolation device to an area of the wellbore upstream from the gas collecting region (as shown in figures 3 & 10).

In regards to claim 13, Mazzanti further discloses: wherein the gas intake includes one or more gas intake ports (of element 1 passing through port of 14) in communication with the gas vent line (as shown in figures 3 & 10).

In regards to claim 14, Mazzanti further discloses: wherein the gas intake further comprises a liquid line aperture (of 1, 21, and/or 24) through which the liquid intake line passes (as disclosed in figure 3).

In regards to claim 16, Mazzanti further discloses: a pressure sensor configured to detect the pressure in the gas vent line (paragraph [0052] introduces “…compressed gas 33 then travels through flow line 32 which is connected to actuated valve 35. This actuated valve 35 opens and closes depending on either time or pressure realized in surface tank 34. When actuated, valve 35 opens, compressed gas 33 flows through actuated valve 35 and travels through flow line 32 and into tubing 1 to become injection gas 16. The injection gas 16 travels down tubing 1 to internal gas lift valve 15, which is normally closed thereby preventing the flow of injection gas 16 down tubing 1. A sufficiently high pressure in tubing 1 above internal gas lift valve 15 opens internal gas lift valve 15 and allows the passage of injection gas 16 through internal gas lift valve 15. The injection gas 16 then enters the inner tubing 21, and eventually commingles with reservoir fluids 7 to become commingled fluids 18, and the process begins again”).

In regards to claim 17, Mazzanti further discloses: wherein the back pressure control module is configured to automatically adjust the pressure in the gas vent line in response to signals produced by the pressure sensor (paragraph [0052] introduces “…compressed gas 33 then travels through flow line 32 which is connected to actuated valve 35. This actuated valve 35 opens and closes depending on either time or pressure realized in surface tank 34. When actuated, valve 35 opens, compressed gas 33 flows through actuated valve 35 and travels through flow line 32 and into tubing 1 to become injection gas 16. The injection gas 16 travels down tubing 1 to internal gas lift valve 15, which is normally closed thereby preventing the flow of injection gas 16 down tubing 1. A sufficiently high pressure in tubing 1 above internal gas lift valve 15 opens internal gas lift valve 15 and allows the passage of injection gas 16 through internal gas lift valve 15. The injection gas 16 then enters the inner tubing 21, and eventually commingles with reservoir fluids 7 to become commingled fluids 18, and the process begins again”; Examiner notes that the pressure sensor of 15 allows for the element to actuate automatically once a certain pressure threshold is reached, adjusting the pressure within the tubing). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0278015 A1 (i.e. Mazzanti) in view of US Patent 6,039,121 (i.e. Kisman).

In regards to claim 2, Mazzanti discloses: the liquid intake line (of 1).
	However, Mazzanti appears to be silent in regards to: wherein the liquid intake line includes a screened intake.
	Nonetheless, Kisman discloses: herein the liquid intake line includes a screened intake (column 4, lines 57-67 and figure 1 introduces the liner 7 has completion intervals 8, consisting of screens, slots or perforations, through which fluid 9 from the formation 4 flows to enter the wellbore 1).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Mazzanti to include the teachings of Kisman, by modifying the liquid intake line taught by Mazzanti to include for the line to comprise a screened intake taught by Kisman for purposes of avoiding unwanted debris and improved hydrocarbon recovery. 

In regards to claim 11, Mazzanti discloses: the liquid intake line (of 1).
	However, Mazzanti appears to be silent in regards to: wherein the liquid intake line includes a screened intake.
	Nonetheless, Kisman discloses: herein the liquid intake line includes a screened intake (column 4, lines 57-67 and figure 1 introduces the liner 7 has completion intervals 8, consisting of screens, slots or perforations, through which fluid 9 from the formation 4 flows to enter the wellbore 1).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Mazzanti to include the teachings of Kisman, by modifying the liquid intake line taught by Mazzanti to include for the line to comprise a screened intake taught by Kisman for purposes of avoiding unwanted debris and improved hydrocarbon recovery. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0278015 A1 (i.e. Mazzanti).

In regards to claim 4, Mazzanti discloses: wherein the gas intake includes a gas intake port in communication with the gas vent line (as disclosed in claim 1 above).
	However, Mazzanti appears to be silent in regards to: wherein the gas intake includes a plurality of gas intake ports in communication with the gas vent line.
Nonetheless, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Mazzanti to include for the gas intake to comprise of a plurality of gas intake ports in communication with the gas vent line for purposes .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0278015 A1 (i.e. Mazzanti) in view of US Publication 2005/0077040 A1 (i.e. Meyers).

In regards to claim 10, Mazzanti discloses: the submersible pumping system and the back pressure control module (as disclosed in claim 9 above).
	However, Mazzanti appears to be silent in regards to: wherein the operation of the submersible pumping system is controlled in response to measurements taken by the back pressure control module.
	Nonetheless, Meyers discloses: wherein the operation of the pumping system is controlled in response to measurements taken by the back pressure control module (paragraphs [0043 and 0048] introduces the back pressure system comprising of the relief valve 32, which determines and operates via pressure measurements, gives pressure relief to the submersible pump).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Mazzanti to include the teachings of Meyers, by modifying the submersible pumping system within the wellbore taught by Mazzanti to be controlled in response to the back pressure control module taught by Meyers to relief (see paragraph [0043]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2016/0084042 A1 (i.e. VanDam et al.) in view of US Publication 2011/0278015 A1 (i.e. Mazzanti).

In regards to claim 18, VanDam discloses: A method of mitigating gas slugging in a well (106) in which a submersible pumping system (comprising 132) is deployed, wherein the well includes a lateral section that includes an undulation with a peak (as shown in figure 1) that provides a gas collecting region (paragraph [0021] introduces the method of reducing gas slugs in a well comprising of a submersible pumping system), the method comprising the steps of: 
	providing a liquid intake line (136) that extends through the wellbore to an area upstream of the gas collecting region (gas collecting region near 118, as shown in figure 1); 
	providing a gas vent line (204) that extends from a back pressure control module (comprising 202, 204, 206, and/or 208) to the gas collecting region (as shown in figure 1); and 
	the back pressure control module to maintain the volume and pressure of gas in the gas collecting region (paragraphs [0026-0037] introduces “in the exemplary embodiment, gas conduit 204 is configured to channel primarily gaseous substances 128 from within horizontal portion 108 of wellbore 104 through wellhead 138 to a gas storage reservoir 206 via a gas removal line 208”; “micro-pores 414 of membrane 412 are configured to act as a filter that allows gaseous substances 128 to flow therethrough, while restricting liquid mixture 130 from flowing therethrough”; ).
	However, VanDam appears to be silent in regards to: installing a well zone isolation device between the submersible pumping system and the peak, wherein the well zone isolation device includes a downstream side closer to the submersible pumping system and an upstream side adjacent the gas collecting region;
	providing a liquid intake line that extends through the well zone isolation device from an area of the wellbore adjacent the downstream side of the well zone isolation device to an area upstream of the gas collecting region;
	providing a gas vent line that extends from a back pressure control module through the well zone isolation device to the gas collecting region;
	manipulating the back pressure control module to increase the pressure of the gas in the gas vent line to maintain the volume and pressure of gas in the gas collecting region.
	Nonetheless, Mazzanti discloses: installing a well zone isolation device (14) between the submersible pumping system (comprising 5, 11) and the peak (i.e. of the horizontal wellbore 10), wherein the well zone isolation device includes a downstream side closer to the submersible pumping system (side comprising element 16 as shown in figure 3) and an upstream side adjacent the gas collecting region (side comprising element 7 as shown in figure 3);
(of 1) that extends through the well zone isolation device (as shown in figures 3 & 10) from an area of the wellbore adjacent the downstream side of the well zone isolation device to an area upstream of the gas collecting region (as shown in figures 3 & 10);
	providing a gas vent line (of 1 and/or 21; the venting of the gas is introduced in light of the fluid flow arrows 18, 41) that extends from a back pressure control module (comprising 34, 38) through the well zone isolation device to the gas collecting region (as shown in figure 3);
	manipulating the back pressure control module to increase the pressure of the gas in the gas vent line to maintain the volume and pressure of gas in the gas collecting region (paragraph [0052] introduces “…when actuated, valve 35 opens, compressed gas 33 flows through actuated valve 35 and travels through flow line 32 and into tubing 1 to become injection gas 16. The injection gas 16 travels down tubing 1 to internal gas lift valve 15, which is normally closed thereby preventing the flow of injection gas 16 down tubing 1. A sufficiently high pressure in tubing 1 above internal gas lift valve 15 opens internal gas lift valve 15 and allows the passage of injection gas 16 through internal gas lift valve 15. The injection gas 16 then enters the inner tubing 21, and eventually commingles with reservoir fluids 7 to become commingled fluids 18, and the process begins again”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of VanDam to include the teachings of Mazzanti, by (paragraph [0007]).

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676